Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is responsive to the Response to Election/Restriction and Amendment that was filed on 06/01/2022, wherein claims 1-8 were cancelled, claims 9 and 11 were amended, and claims 22-29 were added.
	Claims 9, 11 and 22-29 are pending.
Priority
	The instant application is a 371 of PCT/EP2018/058701, filed 04/05/2018, which claims priority to provisional application 62/580,574, filed 11/02/2017, provisional application 62/484,119, filed 04/11/2017, provisional application 62/484,156, filed 04/11/2017, foreign priority application PCTEP2017082148, foreign priority application EP17193916.8, filed 09/29/2017, and foreign priority application PCTEP2017074731, filed 09/29/2017.
Certified priority documents EP17193916.8 and PCTEP2017074731 have not been filed.  
The instant claims are afforded a priority date of 04/05/2018, the filing date of the PCT.  The above applications that were filed prior to 04/05/2018, fail to disclose a) “an agent capable of reducing plasma homocysteine levels,” b) betaine, c) trimethylglycine, or d) vitamin D as the metabolites 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2.  
Information Disclosure Statement
The information disclosure statements (IDS) dated 10/08/2019, 10/04/2021, 11/30/2021 and 02/25/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Abstract
The abstract of the disclosure is objected to because it describes a method for identifying a pre-disposition to cognitive decline and not a method of treating cognitive decline.  As such, the abstract is not a concise statement of the technical disclosure of the instant application’s claimed subject matter.
Correction is required.  See MPEP § 608.01(b).
Election/Restrictions
Applicant’s election without traverse of Group II, and EPA and DHA as the omega-3 fatty acid species, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2 as the vitamin D species, and betaine as the species capable of reducing plasma homocysteine levels, in the reply filed on 06/01/2022, is acknowledged.
	Claims 9, 11 and 22-29 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The parenthetical recitation, “(trimethylglycine),” renders claims 25 and 29 indefinite because it is not clear if these parenthetical recitations limit or do not limit the term “betaine,” which immediately precedes it.
For the purposes of examination, the information within the parentheses is interpreted as not further limiting the claim.  
	
	

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 11, 22, 24-26, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0209306 to Bredesen (published 07/30/2015-PTO-892).
	Bredesen ‘306 teaches multi-component formulations for improving neurological function in a human (title, paragraph 12).  
	The multi-component formulation comprises:

    PNG
    media_image1.png
    269
    413
    media_image1.png
    Greyscale
(pg. 26,claim 1), 

    PNG
    media_image2.png
    232
    427
    media_image2.png
    Greyscale
(pg. 27, claim 25),  and

    PNG
    media_image3.png
    122
    417
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    709
    407
    media_image4.png
    Greyscale
(pgs. 27-28, claim 36-38).
	Docosahexaenoic acid (DHA) and Eicosapentanoic acid (EPA) are omega-3 fatty acids, and trimethyglycine is a betaine. 
	These formulations are for improving cognitive function in subjects with abnormal or normal cognition to prevent or delay the progression of symptoms of neurodegeneration (pg. 29, claim 52).  These formulations are also for slowing the rate of memory loss, cognition loss, concentration loss, gross motor control loss, and fine motor control loss (pg. 29, claim 54). 

    PNG
    media_image5.png
    639
    421
    media_image5.png
    Greyscale

	While Bredesen ‘306 teaches compositions comprising an omega-3 fatty acid, vitamin D, and an agent capable of reducing plasma homocysteine levels, it differs from that of the instantly claims invention in that it does not exemplify the composition in a method for reducing or preventing cognitive decline and/or improving cognitive ability.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly filed application, to apply to the compositions of Bredesen ‘306, which comprise vitamin D, DHA and EPA (omega-3 fatty acids), and trimethylglycine (an agent capable of reducing plasma homocysteine levels), to exemplify a method for reducing or preventing cognitive decline and/or improving cognitive ability, to arrive at the instantly claimed methods.  One of ordinary skill in the art would have been motivated to apply to the compositions of Bredesen ‘306 to exemplify a method for reducing or preventing cognitive decline and/or improving cognitive ability, with a reasonable expectation of success, because Bredesen ‘306 claims these compositions for use in methods of improving cognitive function in subjects with abnormal or normal cognition to prevent or delay the progression of symptoms of neurodegeneration, and in methods for slowing the rate of memory loss, cognition loss, concentration loss, gross motor control loss, and fine motor control loss  
While Bredesen ‘306 does not explicitly teach a method of reducing plasma homocysteine levels, it is reasonable to assume that the compositions of Bredesen ‘306, which comprises omega-3 fatty acids and trimethylglycine, an instantly claimed agent capable of reducing plasma homocysteine levels, would have the same properties, since it is administered for the same purpose, decreasing cognitive decline, in the same dosages, to the same population, as that taught by the instant specification and claims.  Thus, while the prior art does not explicitly teach these properties, burden is on Applicant to show that the prior art does not have these properties.
	Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0209306 to Bredesen (published 07/30/2015-PTO-892) as applied to claims 9, 11, 22, 24-26, and 28-29  above, and further in view of US 2007/0078114 to Hobden (published 04/05/2007-PTO-892).
	Bredesen ‘306 is applied as discussed in the above 35 USC 103 rejection.  
	Bredesen ‘306 exemplifies Vitamin D as Vitamin D3 (paragraphs 28 and 141, pg. 10 at Table 1, pg. 13 at Table 2).
	While Bredesen ‘306 teaches a method of reducing cognitive decline by administering a composition comprising an omega-3 fatty acid, vitamin D and an agent capable of reducing plasma homocysteine levels, it differs from that of the instant invention in that it does not teach vitamin D metabolites.
	Hobden ‘114 teaches methods of treating neurodegenerative disorders, Alzheimer’s disease, dementia, and mild cognitive impairment, with a composition comprising an Aß42 lowering agent and a hormonal modulating agent (pgs. 22-23, claims 25-28).  Vitamin D derivatives are taught as hormonal modulating agents (pg. 22, claim 6).  
	Cholecalciferol, which is Vitamin D3, Calcidiol, which is 25-hydroxvitamin D3, and ercalcidiol, which is 25-hydroxyvitamin D2, are taught as interchangeable and combinable vitamin D related compounds (paragraphs 70 and 71).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the Vitamin D3 of Bredesen ‘306 with 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2, as taught by Hobden ‘114, with a reasonable expectation of success, because Bredesen ‘306 and Hobden ‘114 are both directed toward methods of treating cognitive decline and Hobden ‘114 teaches vitamin D3, 25-hydroxyvitamin D3 and 25-hydroxyvitamin D2, as interchangeable and combinable Vitamin D related compounds.
Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11, 22, 24, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, 13, 14, 16 and 18 of U.S. Patent No. 10,821,130, as evidenced by Fallis (PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘130 claims a method of reducing cognitive aging/reducing severity of cognitive agent, and decreasing brain atrophy/neuroinflammation by administering a composition that comprises omega-3 fatty acids and B vitamins, such as B1, B2, B3, B5, B6, B7, B9 and B12.  EPA and DHA are claimed as omega 3-fatty acids.  Vitamin D is claimed.  
As evidenced by Fallis, Vitamins B6 and B12 lower homocysteine.

Claims 9, 11, 22, 24, 26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 33, and 41 of copending Application No. 16/336,294 (reference application), as evidenced by Fallis (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 claims a method of achieving a benefit selected from the group consisting of decreasing brain atrophy, increasing or maintaining number of synapses, increasing or maintaining amyloid-B phagocytosis, and decreasing neuroinflammation by administering a composition comprising an omega-3 fatty acid and a B vitamin, wherein DHA and EPA are claimed as omega-3 fatty acids.  Vitamins B1-3, Vitamins B5-7, Vitamin B9, Vitamin B12 and mixtures thereof are claimed.
As evidenced by Fallis, Vitamins B6 and B12 lower homocysteine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 9, 11, 24 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 22, and 24 of copending Application No. 16/604,055 (reference application), as evidenced by Fallis (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘055 claims a method of treating cognitive decline, a method of improving cognitive ability, and a method of achieving cognitive benefits by administering a composition comprising EPA and Vitamin B12,.
As evidenced by Fallis, Vitamin B12 lowers homocysteine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622